FILED
                            NOT FOR PUBLICATION                             JAN 05 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-10109

               Plaintiff - Appellee,             D.C. No. 4:10-cr-00629-CW

  v.
                                                 MEMORANDUM *
MAYRA MARTINEZ-PARRA,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Northern District of California
                    Claudia A. Wilken, District Judge, Presiding

                           Submitted December 19, 2011 **

Before:        GOODWIN, WALLACE, and McKEOWN, Circuit Judges.

       Mayra Martinez-Parra appeals from the 27-month sentence imposed

following her guilty-plea conviction for escape, in violation of 18 U.S.C. § 751(a).

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Martinez-Parra contends that her fully consecutive sentence is substantively

unreasonable. The consecutive sentence is consistent with the Guidelines. See

U.S.S.G. § 5G1.3(a). In light of the totality of the circumstances and the 18 U.S.C.

§ 3553(a) sentencing factors, the sentence is substantively reasonable. See Gall v.

United States, 552 U.S. 38, 51 (2007).

      AFFIRMED.




                                          2                                   11-10109